TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-01-00194-CV



                                     Dark & Company, Appellant


                                                     v.


                             Thomas and Ernestine Galindo, Appellees




              FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH DISTRICT
                 NO. GN100251, HONORABLE PAUL DAVIS, JUDGE PRESIDING




                The parties have filed a joint motion informing this Court that all matters in controversy have

been fully and finally compromised and settled and requesting that this Court enter an order dismissing the

appeal. The joint motion to dismiss the appeal is granted and the appeal is dismissed.




                                                  Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion

Filed: June 27, 2002
Do Not Publish